                 UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION
                               )
HEALTHPLAN SERVICES, INC.,     )
                               )
    Plaintiff,                 )
                               )
vs.                            )   Case No. 8:18-cv-2608-T-23AAS
                               )
RAKESH DIXIT, et al.,          )
                               )
    Defendants.                )
                               )

                       AFFIDAVIT OF RAKESH DIXIT

STATE OF FLORIDA                :

COUNTY OF __Pinellas__________________               :

      BEFORE ME, the undersigned authority, personally appeared RAKESH

DIXIT, who, after being duly sworn, deposes and says:

   1. A description of how I thoroughly looked for every hard drive:
      I went to where the drive was stored after recovering the native email flies
      requested (provided to counsel on the October 16th mandatory hearing) and
      of drives made and delivered from the computer provided to counsel on
      October 19th, per court order. It is the only drive remaining. Seagate: S/N -
      NAB1816C. Exhibit 1.

   2. The Drive was received & documented by Cynthia Lovell of Brinks, Gilson
      & Lione, PC. at their office as seen on Exhibit 2.

   3. The time of delivery, as noted in Exhibit 2, was 11:25 AM.

   4. As I was not permitted to access the drive and that it was not prepared to be
      shipped before the court’s request on Friday, Jan. 24th, 2020, I expect that it



                                      Page 1 of 2
EXHIBIT 3
